In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Westchester County (Kaiser, J.H.O.), entered October 5, 1992, which, after a hearing, granted the defendant wife permission to relocate to the Washington, D.C. area with the parties’ minor daughter.
Ordered that the order is affirmed, without costs or disbursements.
We cannot say that the court, in granting the defendant mother permission to relocate with the parties’ minor child, erred in finding special circumstances under the totality of this case (see, Matter of Radford v Propper, 190 AD2d 93). Moreover, the record clearly established that the court’s ruling was in the child’s best interest. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.